Citation Nr: 1635084	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-28 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.   


FINDING OF FACT

Any current skin cancer is not of service origin. 


CONCLUSION OF LAW

Skin cancer was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of service connection for skin cancer, to include as due to herbicide exposure, the RO, in a September 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The September 2010 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available treatment records, service, VA, and private, have been obtained and associated with the record.  There has been no indiction that any records remain outstanding. 

In conjunction with his claim, the Veteran was afforded a VA examination in December 2011.  The results from this examination are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination was adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the record, and provided sufficient opinions to properly address the current issue on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  The Board notes that the Veteran's representative, in his July 2016 written argument, indicated that the examiner's opinion was insufficient, noting that while the examiner opined that the Veteran's skin cancer was less likely to be caused by his exposure to Agent Orange/herbicide, he was silent as to whether the Veteran's disability could have been caused directly by his military service.  As will be discussed in greater detail below, the evidence of record demonstrates that the Veteran did not have any skin problems in service nor did skin cancer develop until many years following service.  Moreover, the Veteran has not indicated that his skin cancer is related to service n any other way than exposure to herbicides in service.  Furthermore, although given the opportunity, he has not provided competent medical evidence that his current skin cancer is related to his period of service, to include as a result of exposure to AO in service.  Thus, the Board finds the examination of record sufficient to properly address the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He was also given the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Further, with chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Certain diseases are deemed associated with herbicide exposure under current VA law.  These diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2014); 38 C.F.R. § 3.309(e). 

VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii). 

Skin cancer is not among the list of presumptive diseases under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that his current skin cancer had its onset in service, as a result of exposure to herbicides/Agent Orange while in Vietnam.

The Board finds that the weight of the evidence demonstrates that any current skin cancer did not have its onset in service or was manifest to a compensable degree within one year after service.  The service treatment records do not reflect treatment or diagnoses of skin cancer.  At the time of the Veteran's December 1969 service separation examination, normal findings for the skin were reported.  Post-service treatment records do not show skin cancer within a year of the Veteran's discharge from service.  After service, private treatment records associated with the record reveal reports of skin cancer no earlier than 1999. 

In conjunction with his claim ,the Veteran was afforded a VA examination in December 2011.  At that time, the examiner rendered diagnoses of squamous cell and basal cell carcinoma, with dates of onset of 1999.  Following examination of the Veteran and review of the record, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that there was no evidence that Agent Orange caused skin cancer.  

The service treatment records do not show a diagnosis of skin cancer in service.  The service treatment records do not demonstrate that skin cancer had its onset in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Board finds that the Veteran did not experience chronic symptoms of skin cancer in service.  The Veteran was not treated for skin cancer/skin problems in service or for years following service.  The weight of the evidence does not demonstrate that there were continuous symptoms of skin cancer after service separation.

In this case, the earliest evidence of skin cancer was in 1999, more than 29 years after the Veteran's discharge from service, well beyond the one-year presumptive period after service for manifestation of a cancer as a chronic disease under 38 U.S.C.A. § 1101 and 38 C.F.R. §§ 3.307, 3.309. 

The weight of the evidence does not show that that the Veteran's skin cancer, first documented after service beyond the one-year presumptive period pertaining to a chronic disease, is otherwise related to an injury, disease, or event in service.  38 C.F.R. § 3.303(d). 

The Veteran's central claim is that his skin cancer is attributable to his exposure to herbicides during his period of service.  While the Veteran had service in Vietnam and his exposure to Agent Orange is presumed, skin cancer is not a presumptive disease associated with exposure to Agent Orange.  The condition of skin cancer is not among the list of presumptive diseases under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Consideration has been given to the Veteran's assertion that his skin cancer was due to his active service, to include presumed herbicide exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, i.e., the cause of skin cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Skin cancer is not the type of condition that is readily amenable to lay diagnosis or probative comment regarding its etiology, as the evidence shows that biopsies and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Service connection may also be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or an opinion relating his skin cancer to his period of service, to include by way of exposure to herbicides.  He has not provided either medical evidence or an opinion to support this proposition.  Moreover, the VA examiner has not related the Veteran's skin cancer to his period of service, to include by way of exposure to herbicides.  The Board is placing greater probative weight on the VA examiner's opinion as it was based upon a thorough review of the record and provided detailed rationale to support the opinion, with no indication that improper or faulty evidence was relied upon when rendering the opinion. 

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.



ORDER

Service connection for skin cancer is denied.  


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


